UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number811-08637 The Pacific Corporate Group Private Equity Fund (Exact name of registrant as specified in charter) 1200 Prospect Street, Suite 200, La Jolla, California92037 (Address of principal executive offices)(Zip code) The Corporation Trust Company Corporation Trust Center 1209 Orange Street Wilmington, Delaware 19801 (Name and address of agent for service) Registrant's telephone number, including area code:(858) 456-6000 Date of fiscal year end:3/31/08 Date of reporting period:9/30/07 Form N-CSR is to be used by management investment companies to file reports with the Commission not later than 10 days after thetransmission to stockholders of any report that is required to be transmitted tostockholdersunder Rule 30e-1 under the Investment Company Act of 1940 (17 CFR 270.30e-1).The Commission may use the information provided on Form N-CSR in its regulatory, disclosure review, inspection and policymaking roles. A registrant is required to disclose the information specified by Form N-CSR, and the Commission will make this information public.A registrant is not required to respond to the collection of information contained in Form N-CSR unless the Form displays a currently valid Office of Management and Budget ("OMB") control number.Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to Secretary, Securities and Exchange Commission, 450 Fifth Street, NW, Washington, DC 20549-0609.The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. §. 3507. Item 1.Reports to Shareholders THE PACIFIC CORPORATE GROUP PRIVATE EQUITY FUND CONSOLIDATED BALANCE SHEET (Unaudited) September 30, 2007 Assets Portfolio investments at fair value (cost $19,459,460) $ 33,680,796 Cash 5,738,432 Deferred compensation plan assets, at market value 324,518 Prepaid income tax 108,802 Other receivable – foreign withholding tax 102,508 Prepaid expenses and other assets 68,730 Accrued interest receivable 36,144 Total Assets $ 40,059,930 Liabilities and Shareholders’ Equity (Net Asset Value) Liabilities: Deferred compensation plan - due to Independent Trustees $ 324,518 Deferred tax liability 17,095 Accounts payable and accrued expenses: Legal 38,043 Audit and tax 117,200 Other 3,664 Total liabilities 500,520 Shareholders’ equity: Shares of beneficial interest, shares authorized are unlimited, 108,659.8075 shares issued and outstanding: Adviser Trustee (500 shares) 325,122 Beneficial Shareholders (108,159.8075 shares) 39,234,288 Total shareholders’ equity (net asset value) 39,559,410 Total Liabilities and Shareholders’ Equity $ 40,059,930 Net asset value per share $ 362.74 The accompanying notes are an integral part of these consolidated financial statements. THE PACIFIC CORPORATE GROUP PRIVATE EQUITY FUND CONSOLIDATED STATEMENTS OF OPERATIONS (Unaudited) For the Three and Six Months Ended September 30, 2007 Three Months Six Months Ended Ended September 30, September 30, 2007 2007 Investment Income and Expenses Income: Interest from short-term investments $ 135,363 $ 241,815 Expenses: Management fee 82,756 166,894 Legal fees 33,844 113,316 Audit and tax fees 47,585 80,085 Administrative fees 27,612 55,371 Independent Trustee fees 17,157 38,559 Insurance expense 13,244 27,927 Other expenses 6,321 20,641 Total expenses 228,519 502,793 Net investment loss (93,156 ) (260,978 ) Net Change in Shareholders’ Equity from Portfolio Investments Change in net unrealized depreciation of Direct Investments 194,307 2,094,307 Net change in shareholders’ equity from Direct Investments 194,307 2,094,307 Change in net unrealized depreciation of Distributed Investments (21,404 ) (69,197 ) Net realized gain from Distributed Investments 21,938 62,344 Net change in shareholders’ equity from Distributed Investments 534 (6,853 ) Change in net unrealized appreciation of Indirect Investments 858,465 (926,870 ) Expenses paid in connection with Indirect Investments (6,216 ) (6,216 ) Distributions of realized gain and income received from Indirect Investments 769,608 3,498,151 Realized loss from write-off of Indirect Investments (584,000 ) (1,026,242 ) Net change in shareholders’ equity from Indirect Investments 1,037,857 1,538,823 Net change in shareholders’ equity from Portfolio Investmentsbefore tax 1,232,698 3,626,277 Provision for income taxes - (9,059 ) Net change in shareholders’ equity from Portfolio Investmentsafter tax 1,232,698 3,617,218 Net Increase in Shareholders’ Equity from Operations $ 1,139,542 $ 3,356,240 The accompanying notes are an integral part of these consolidated financial statements. THE PACIFIC CORPORATE GROUP PRIVATE EQUITY FUND CONSOLIDATED STATEMENT OF CHANGES IN SHAREHOLDERS’ EQUITY (Unaudited) For the Six Months Ended September 30, 2007 Adviser Beneficial Trustee Shareholders Total Shareholders’ equity as of April 1, 2007 $ 204,090 $ 44,148,566 $ 44,352,656 Increase (decrease) in shareholders’ equity from operations: Net investment loss (1,201 ) (259,777 ) (260,978 ) Realized gain from investments - net(D) 258 55,870 56,128 Distributions of realized gain and income received from Indirect Investments – net 11,376 2,460,533 2,471,909 Change in unrealized appreciation on investments – net 148,141 950,099 1,098,240 Provision for income taxes (42 ) (9,017 ) (9,059 ) Net increase in shareholders’ equity from operations 158,532 3,197,708 3,356,240 Distributions to shareholders:(C) Return of capital distributions (21,309 ) (4,609,470 ) (4,630,779 ) Realized gain distributions (16,191 ) (3,502,516 ) (3,518,707 ) Total distributions to shareholders (37,500 ) (8,111,986 ) (8,149,486 ) Net increase (decrease) in shareholders’ equity 121,032 (4,914,278 ) (4,793,246 ) Shareholders’ equity as of September 30, 2007 (A) $ 325,122 $39,234,288(B) $ 39,559,410 (A) Shareholders’ equity is equivalent to the net assets of the Trust. (B) The net asset value per share of beneficial interest was $362.74 as of September 30, 2007.Additionally, from February 9, 1998 (commencement of operations) through September 30, 2007, the Trust made cash distributions to Beneficial Shareholders totaling $966.00 per share of beneficial interest. (C) The determination of the return of capital and realized gain components of distributions is based on information available at the time of each distribution. (D) Inclusive of expenses paid in connection with Indirect Investments. The accompanying notes are an integral part of these consolidated financial statements. THE PACIFIC CORPORATE GROUP PRIVATE EQUITY FUND CONSOLIDATED STATEMENT OF CASH FLOWS (Unaudited) For the Six Months Ended September 30, 2007 Cash Flows From Operating Activities Net increase in shareholders’ equity from operations $ 3,356,240 Adjustments to reconcile net increase in shareholders’ equity from operations to net cash provided by operating activities: Change in net unrealized appreciation of Investments (1,098,240 ) Net capital contributed to Indirect Investments (85,718 ) Return of capital distributions received from Indirect Investments 3,258,610 Net realized gain from Investments 963,898 Proceeds from sale of Distributed Investments 169,344 Increase in accrued interest receivable (5,603 ) Increase in prepaid expenses and other assets (11,129 ) Increase in deferred compensation plan assets (41,952 ) Increase in deferred tax liability 1,736 Increase in accounts payable and accrued expenses 8,719 Decrease in prepaid income tax 7,323 Decrease in other receivables 111,413 Increase in other receivable – foreign withholding tax (102,508 ) Net cash provided by operating activities 6,532,133 Cash Flows Used for Financing Activities Cash distribution paid to shareholders (8,149,486 ) Decrease in cash (1,617,353 ) Cash at beginning of period 7,355,785 Cash at End of Period $ 5,738,432 Supplemental disclosure of non-cash operating activity: Value of in-kind distributions received from Indirect Investments $ 266,502 The accompanying notes are an integral part of these consolidated financial statements. THE PACIFIC CORPORATE GROUP PRIVATE EQUITY FUND CONSOLIDATED SCHEDULE OF PORTFOLIO INVESTMENTS (Unaudited) As of September 30, 2007 Fair Value Fair Value Principal % of as a Amount/ Shareholders’ % of Cost Fair Value Equity Net Assets Direct Investments: Business Services: Phase Forward Inc. Waltham, MA Integrated software products and data managementprovider 4,513 shares of common stock $ 19,978 $ 90,305 Total Business Services 19,978 90,305 0.23 % 0.23 % Manufacturing: ADCO Global, Inc. Raleigh, NC Adhesives, sealants and coatings 8,638 shares of redeemable exchangeable cumulative preferred stock, 10% PIK (paid-in-kind) dividend 863,700 1,200,000 1,000 shares of common stock 1,000,000 1,000,000 Total Manufacturing 1,863,700 2,200,000 5.56 % 5.56 % Telecommunications: Integra Telecom, Inc. (A) Portland, OR Facilities-based, integrated communications provider 4,000,000 shares of Series F preferred stock 1,000,000 7,576,962 Warrant to purchase 71,222 shares of Class A voting common stock at $.05 per share, expiring 1/14/10 0 254,733 185,000 shares of Series H preferred stock 185,000 499,500 Warrant to purchase 637,788 shares of Class A voting common stock at $.0005 per share, expiring 7/03/12 0 2,281,112 Total Telecommunications 1,185,000 10,612,307 26.83 % 26.83 % Total Direct Investments 3,068,678 12,902,612 32.62 % 32.62 % Indirect Investments: International: CVC European Equity Partners II L.P. 1,508,179 1,952,801 4.94 % 4.94 % €7,500,000 original capital commitment .300% limited partnership interest Hicks, Muse, Tate & Furst Latin America Fund, L.P. 779,901 900,926 2.28 % 2.28 % $2,500,000 original capital commitment .267% limited partnership interest Total International 2,288,080 2,853,727 7.22 % 7.22 % THE PACIFIC CORPORATE GROUP PRIVATE EQUITY FUND CONSOLIDATED SCHEDULE OF PORTFOLIO INVESTMENTS (Unaudited), continued As of September 30, 2007 Fair Value Fair Value Principal % of as a Amount/ Shareholders’ % of Cost Fair Value Equity Net Assets Large Corporate Restructuring: Apollo Investment Fund IV, L.P. $ 1,340,828 $ 2,378,767 6.01 % 6.01 % $5,000,000 original capital commitment .139% limited partnership interest Hicks, Muse, Tate & Furst Equity Fund IV, L.P. 280,797 308,172 0.78 % 0.78 % $5,000,000 original capital commitment .124% limited partnership interest Total Large Corporate Restructuring 1,621,625 2,686,939 6.79 % 6.79 % Medium Corporate Restructuring: Aurora Equity Partners II L.P. 2,464,759 4,289,615 10.84 % 10.84 % $5,000,000 original capital commitment .663% limited partnership interest Fenway Partners Capital Fund II, L.P. 2,649,276 2,658,504 6.72 % 6.72 % $5,000,000 original capital commitment .550% limited partnership interest Parthenon Investors, L.P. 1,243,214 1,313,870 3.32 % 3.32 % $3,500,000 original capital commitment .990% limited partnership interest Thomas H. Lee Equity Fund IV, L.P. 1,221,670 1,061,608 2.68 % 2.68 % $9,514,196 original capital commitment .342% limited partnership interest Total Medium Corporate Restructuring 7,578,919 9,323,597 23.56 % 23.56 % Sector Focused: First Reserve Fund VIII, L.P. 74,214 76,000 0.19 % 0.19 % $5,000,000 original capital commitment .616% limited partnership interest Providence Equity Partners III, L.P. 94,603 98,351 0.25 % 0.25 % Providence Equity Offshore Partners III, L.P. 1,154 6,527 0.02 % 0.02 % $3,500,000 original capital commitment 95,757 104,878 0.27 % 0.27 % .372% limited partnership interest VS&A Communications Partners III, L.P. 1,080,470 1,073,037 2.71 % 2.71 % $3,000,000 original capital commitment .293% limited partnership interest Total Sector Focused 1,250,441 1,253,915 3.17 % 3.17 % THE PACIFIC CORPORATE GROUP PRIVATE EQUITY FUND CONSOLIDATED SCHEDULE OF PORTFOLIO INVESTMENTS (Unaudited), continued As of September 30, 2007 Fair Value Fair Value Principal % of as a Amount/ Shareholders’ % of Cost Fair Value Equity Net Assets Small Corporate Restructuring: American Securities Partners II, L.P. $ 163,637 $ 146,196 0.37 % 0.37 % $5,000,000 original capital commitment 1.429% limited partnership interest Sentinel Capital Partners II, L.P. 1,056,307 1,503,714 3.80 % 3.80 % $5,000,000 original capital commitment 3.973% limited partnership interest Washington
